RESOLUCIÓN
Examinada la Moción Urgente Solicitando Reinstalación a la Abogacía y a la Notaría, se reinstala al Ledo. Rafael A. Asencio Márquez al ejercicio de la abogacía y se le apercibe de que en el futuro deberá cumplir rigurosamente con su deber de satisfacer a tiempo el importe de su fianza notarial, y con las órdenes de este Tribunal.
En cuanto a la solicitud de reinstalación al ejercicio de la notaría, se ordena a la Directora de la Oficina de Inspección de Notarías (ODIN) a que, en un término de treinta días, contado a partir de la notificación de esta resolución, informe el estado de la obra notarial incautada al licenciado Asencio Márquez.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina. El Juez Asociado Señor Rivera Pérez concedería un término a ODIN para informar al Tribunal sobre el estado de la obra notarial del licenciado Asencio Márquez para considerar su readmisión a la *61abogacía. La Juez Asociada Señora Rodríguez Rodríguez no intervino.
(Fdo.) Juliana Mosquera Soler

Secretaria del Tribunal Supremo Interina